PER CURIAM.
William L. Needier appeals the district court’s order dismissing his appeal from the bankruptcy court’s order and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Needier v. Bankruptcy Administrator, No. CA-02-141-2-T (W.D.N.C. Oct. 28, 2002; filed Nov. 15, 2002 & entered Nov. 19, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.